--------------------------------------------------------------------------------

Exhibit 10.6
 
 
AMENDMENT NO. 1 TO
 
TERMINATION AGREEMENT
 
B E T W E E N:
 
CHRISTOPHER HOVEY
of the City of Denver
in the State of Colorado
 
(hereinafter referred to as the “Hovey”)
 
- and -
 
ENHANCE SKIN PRODUCTS INC.
a corporation incorporated pursuant to the
laws of the State of Nevada
 
(hereinafter referred to as the “Corporation”)
 
made effective January 30, 2014 (the “Effective Date”)
 
WHEREAS the Corporation and Employee are parties to a Termination Agreement made
effective March 5, 2013 (the “Termination Agreement”);
 
AND WHEREAS the parties hereto wish to amend the terms and conditions of the
Termiantion Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
 
1.
All capitalized terms in this Agreement, unless herein defined, shall have the
meaning ascribed to them in the Termination Agreement.

 
 
2.
The Convertible Debt shall be converted into five million three hundred nineteen
thousand one hundred and forty nine (5,319,149) common shares of the
Corporation’s stock and the Corporation shall within five (5) business days of
the Effective Date instruct its transfer agent to issue such shares to Hovey.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
The Unpaid Expenses shall be converted into three million one hundred eighteen
thousand two hundred and seventy one (3,118,271) common shares of the
Corporation’s stock and the Corporation shall within five (5) business days of
the Effective Date instruct its transfer agent to issue such shares to Hovey.

 
 
4.
The parties acknowledge that the Corporation owes Hovey a further $1,530 in
unreimbursed expenses incurred since October 31, 2012 (the “Unreimbursed
Expenses”). The Unreimbursed Expenses shall be converted into one hundred ninety
one thousand two hundred two hundred and fifty (191,250) common shares of the
Corporation’s stock and the Corporation shall within five (5) business days of
the Effective Date instruct its transfer agent to issue such shares to Hovey.

 
 
5.
All shares to be issued to Hovey under this Agreement (the “Shares”) have not
been, and will not be, registered under the Securities Act of 1933 (the
“Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act.  Hovey understands that the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Hovey must hold the Shares indefinitely unless
they are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available.  Hovey acknowledges that the Corporation has no
obligation to register or qualify the Shares.  Hovey further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares.

 
 
6.
Hovey understands that the Shares may bear one or all of the following legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 
 
7.
Except for the obligations set out in this Agreement, Hovey hereby releases and
forever discharges the Corporation and its, employees, officers, directors,
successors and assigns of and from all actions, causes of action, damages,
claims and demands whatsoever, which Hovey had, now has or which Hovey hereafter
can, shall or may have for any reason whatsoever, including but not limited to
all actions, causes of action, damages claims and demands arising out of any
indebtedness, liabilities or obligations owing by the Corporation to Hovey.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
8.
Except for the obligations set out in this Agreement, the Corporation hereby
releases and forever discharges Hovey and his successors and assigns of and from
all actions, causes of action, damages, claims and demands whatsoever, which the
Corporation had, now has or which the Corporation hereafter can, shall or may
have for any reason whatsoever, including but not limited to all actions, causes
of action, damages claims and demands arising out of the services provided by
Hovey leading to any indebtedness, liabilities or obligations owing by the
Corporation to Hovey.

 
 
9.
This Agreement and all of the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the State of Nevada and
the courts of the State of Nevada shall have exclusive jurisdiction to determine
all disputes relating to the Agreement and all of the rights and obligations
created hereby.  Hovey and the Corporation hereby irrevocably attorn to the
jurisdiction of the courts of the State of Nevada.

 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed.
 

SIGNED, SEALED AND DELIVERED )   )   )               Christopher Hovey          
    ENHANCE SKIN PRODUCTS INC.               Per: Donald Nicholson, President &
CEO

 
 
 
 
 
 
- 3 - 

--------------------------------------------------------------------------------